Title: To Thomas Jefferson from William Short, 10 November 1803
From: Short, William
To: Jefferson, Thomas


          
            Richmond Nov. 10 1803
          
          Jeffn.—ansr. his of 6.—as to land—Catlett &c.—shall employ Price & consult with Mr G. Jeffn.—hope he will also give his directions when at Monti.—as to [Britony]—Durrets lease—Mr Barnes I shall stop at Semmes’s—letter to be still kept for me—shall leave this in a few days & only stop at [Mt. Vernon]—anxious to get into winter quarters before the cold sets in—as to the vessel going to France, I have just written via Norfolk, & my letter wd. not probably be in time— but thank him for his attention
        